Citation Nr: 1424204	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and J.C.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1942 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.  

In March 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran submitted new evidence both at his March 2014 hearing and following the hearing.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's military occupational specialties were that of a small arms mechanic and aerial mine worker; the Veteran did not wear hearing protection in service and in-service acoustic trauma is conceded.  

2.  The Veteran's post-service occupational specialty was that of a farmer and hearing protection was used.

3.  The Veteran has a current bilateral hearing loss disability as defined by VA.

4.  A March 2014 private medical opinion indicates that the Veteran's hearing loss was most likely multi-factorial in nature with contributing factors, including but not limited to, extensive exposure to high noise levels and presbycusis.

5.  Affording the Veteran the benefit-of-the-doubt, his bilateral hearing loss is as least as likely as not related to his in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


